ROBERTSON, Judge,
concurring.
The principal opinion concludes that that money sent from the federal government to Missouri state government to serve the federal government’s purposes is not state revenue within the meaning of Article IX, section 3(b) of the state constitution. I agree. In concluding that federal funds are not state revenue, the principal opinion does not say what state revenue is. I write separately merely to propose a definition of state revenue that, it seems to me, necessarily forms the unspoken premise of the principal opinion.
Article IX, section 1(a), requires the general assembly to “establish and maintain free public schools for the gratuitous instruction of all persons in this state within ages not in excess of twenty-one years as prescribed by law.” To accomplish this purpose, the constitution insists that:
In event the public school fund provided and set apart by law for the support of free public schools, shall be insufficient to sustain free schools at least eight months in every year in each school district of the state, the general assembly may provide for such deficiency; but in no case shall there be set apart less than twenty-five percent of the state revenue, exclusive of interest and sinking fund, to be applied annually to the support of the free public schools.
Mo. Const, art. IX, sec. 3(b). (Emphasis added.)
This twenty-five-percent language is not a modern addition to the constitution. It appears in nearly identical form in the 1875 Constitution.
In case the Public School Fund now provided and set apart by law, for the support of free public schools, shall be insufficient to sustain a free school at least four months in every year in each school district of this State, the General Assembly may provide such deficiency ...; but in no case shall there be set apart less than twenty-five per cent, of the State revenue, exclusive of the Interest and Sinking Fund, to be applied annually to the support of the public schools.
Mo Const, art. XI, sec. 7 (1875).
If one is interested in original meaning, one need only recall that in 1875 no one imagined that the government of the federal republic would extend its tentacles so deeply into the affairs of the states. Nor could those drafting the state constitution in the 1870’s dream that those tentacles would offer the states so much money or control it with so much regulatory ink. We can conclude that the drafters of the 1945 constitution had no different view of things when they copied the 1875 provisions into the constitution and, on this basis alone, decide that “state revenue” does not include federal funds.
*66But we serve best when we offer a definition of state revenue, not a list of exclusions. To that end, this Court has recently reaffirmed its understanding of the word “revenue” as used in the constitution.
“Revenue” is defined as “the annual or periodical yield of taxes, excises, customs, duties, and other sources of income that a nation, state, or municipality collects and receives into the treasury for public use-” Webster’s Third New International Dictionary 1942 (1964).
Buechner v. Bond, 650 S.W.2d 611, 613 (Mo. banc 1983). (Emphasis added.) Quoted with approval in Missourians for Tax Justice Education Project v. Holden, 959 S.W.2d 100, 106 (Mo. banc 1997), and Kelly v. Hanson, 959 S.W.2d 107, 111 (Mo. banc 1997).
The phrase “other sources of income” tells us that all revenue is comprised of income. “Income” is “a gain or recurrent benefit that is usu[ally] measured in money and for a given period of time, derives from capital, labor or a combination of both.” Webster’s Third New International Dictionary 1143 (1976). “Income” does not include gifts or moneys held in trust for the purposes of another.1 See Mallory v. Barrera, 544 S.W.2d 556, 561 (Mo. banc 1976). (Federal educational funds are held in trust for the purpose specified by the federal government.) “State revenue” is income received by the state. For this reason, and as the principal opinion shows, federal funds are not “state revenue.”

. Article XI, section 6 of the 1875 Constitution makes this point clearly.
The proceeds of all lands that have been or hereafter may be granted by the United States to this State, and not otherwise appropriated by this State or the United States; also, all moneys, stocks, bonds, lands and other property now belonging to any State fund for purposes of education; also, the net proceeds of all sales of lands and other property and effects that may accrue to the State by escheat, from unclaimed dividends and distributive share of the estates of deceased persons; also any proceeds of the sales of the public lands which may have been or hereafter may be paid over to this State (if Congress will consent to such appropriation); also, all other grants, gifts or devises that have been, or hereafter may be made to this State, and not otherwise appropriated by the State or the terms of the grant, gift or devise, shall be paid to the State Treasury, and securely invested and sacredly preserved as a Public School Fund; the annual income of which fund, together with so much of the ordinary revenue of the State as may be by law set apart for that purpose, shall be faithfully appropriated for establishing and maintaining the free public schools and the State University in this Article provided for, and for no other uses or purposes whatsoever.
(Emphasis added.)